 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   DEVONTE’ REESE,                                     Case No.: 2:19-cv-00209-JCM-NJK
12          Plaintiff(s),                                              Order
13   v.
14   NPSG GLOBAL, LLC,
15          Defendant(s).
16         Pending before the Court is the parties’ proposed discovery plan. Docket No. 26. This
17 case involves putative collective action and class action claims. See Docket No. 1. The proposed
18 discovery plan does not include any provisions regarding those aspects of the case. Accordingly,
19 it is hereby DENIED without prejudice. An amended proposed discovery plan that discusses
20 certification shall be filed by June 10, 2019.
21         IT IS SO ORDERED.
22         Dated: June 3, 2019
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
28

                                                    1
